 



Exhibit 10.2

 

 

Committed Line of Credit Note



(Daily LIBOR)



[image_002.jpg] 

 

 



$10,000,000.00 September 20, 2013

  

 

FOR VALUE RECEIVED, CHARLES & COLVARD, LTD., a North Carolina corporation (the
“Borrower”), with an address at 300 Perimiter Park Drive, Suite A, Morrisville,
North Carolina 27560, Attention: Chief Financial Officer, promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in lawful money of the
United States of America in immediately available funds at its offices located
at 134 North Church Street, Rocky Mount, North Carolina 27804, or at such other
location as the Bank may designate from time to time, the principal sum of TEN
MILLION AND 00/100 DOLLARS ($10,000,000.00) (the “Facility”) or such lesser
amount as may be advanced to or for the benefit of the Borrower hereunder,
together with interest accruing on the outstanding principal balance from the
date hereof, all as provided below.

 

1.            Advances. The Borrower may borrow, repay and reborrow hereunder
until the Expiration Date, subject to the terms and conditions of this Note and
the Loan Documents (as defined herein). The “Expiration Date” shall mean June
15, 2015, or such later date as may be designated by the Bank by written notice
from the Bank to the Borrower. The Borrower acknowledges and agrees that in no
event will the Bank be under any obligation to extend or renew the Facility or
this Note beyond the Expiration Date. In no event shall the aggregate unpaid
principal amount of advances under this Note exceed the face amount of this
Note.

 

2.            Rate of Interest. Amounts outstanding under this Note will bear
interest at a rate per annum which is at all times equal to (A) the Daily LIBOR
Rate plus (B) one hundred fifty (150) basis points (1.50%). Interest hereunder
will be calculated based on the actual number of days that principal is
outstanding over a year of 360 days. In no event will the rate of interest
hereunder exceed the maximum rate allowed by law.

 

If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining the Daily LIBOR Rate, then the Bank shall give notice thereof to
the Borrower. Thereafter, until the Bank notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the interest rate
for all amounts outstanding under this Note shall be equal to the Base Rate (the
“Alternate Rate”).

 

In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on the Daily LIBOR Rate, the Bank
shall notify the Borrower. Upon receipt of such notice, until the Bank notifies
the Borrower that the circumstances giving rise to such determination no longer
apply, the interest rate on all amounts outstanding under this Note shall be the
Alternate Rate.

 



 

 

 

For purposes hereof, the following terms shall have the following meanings:

 

“Base Rate” shall mean the higher of (A) the Prime Rate, and (B) the sum of the
Federal Funds Open Rate plus fifty (50) basis points (0.50%). If and when the
Base Rate (or any component thereof) changes, the rate of interest with respect
to any amounts hereunder to which the Base Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.

 

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Rocky Mount, North Carolina.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (A) the Published Rate by (B) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency fundings by banks on such day. The
rate of interest will be adjusted automatically as of each Business Day based on
changes in the Daily LIBOR Rate without notice to the Borrower.

 

“Federal Funds Open Rate” shall mean, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by the Bank (an “Alternate Source”) (or if such rate for
such day does not appear on the Bloomberg Screen BTMM (or any substitute screen)
or on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Bank at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.

 

“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).

 

3.            Advance Procedures. If permitted by the Bank, a request for
advance may be made by telephone or electronic mail, with such confirmation or
verification (if any) as the Bank may require in its discretion from time to
time. A request for advance by any Borrower shall be binding upon Borrower,
jointly and severally. The Borrower authorizes the Bank to accept telephonic and
electronic requests for advances, and the Bank shall be entitled to rely upon
the authority of any person providing such instructions. The Borrower hereby
indemnifies and holds the Bank harmless from and against any and all damages,
losses, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) which may arise or be created by the acceptance of such telephonic
and electronic requests or by the making of such advances. The Bank will enter
on its books and records, which entry when made will be presumed correct, the
date and amount of each advance, as well as the date and amount of each payment
made by the Borrower.

 



-2-

 

 

4.            Payment Terms. Accrued interest will be due and payable monthly in
arrears on the last day of each month. The outstanding principal balance and any
accrued but unpaid interest shall be due and payable on the Expiration Date.

 

If any payment under this Note shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. The Borrower hereby authorizes the Bank to charge the Borrower’s
deposit account at the Bank for any payment when due hereunder. If the Borrower
revokes this authorization for any reason whatsoever or fails to maintain a
deposit account with the Bank which may be charged, the Bank may, at its option,
upon thirty (30) days notice to the Borrower, increase the interest rate payable
by the Borrower under this Note by twenty-five (25) basis points (0.25%).
Payments received will be applied to charges, fees and expenses (including
attorneys’ fees), accrued interest and principal in any order the Bank may
choose, in its sole discretion.

 

5.            Late Payments; Default Rate. If the Borrower fails to make any
payment of principal, interest or other amount coming due pursuant to the
provisions of this Note within fifteen (15) calendar days of the date due and
payable, the Borrower also shall pay to the Bank a late charge equal to the
lesser of five percent (5%) of the amount of such payment or $100.00 (the “Late
Charge”). Such fifteen (15) day period shall not be construed in any way to
extend the due date of any such payment. Upon maturity, whether by acceleration,
demand or otherwise, and at the Bank’s option upon the occurrence of any Event
of Default (as hereinafter defined) and during the continuance thereof, amounts
outstanding under this Note shall bear interest at a rate per annum (based on
the actual number of days that principal is outstanding over a year of 360 days)
which shall be three percentage points (3%) in excess of the interest rate in
effect from time to time under this Note but not more than the maximum rate
allowed by law (the “Default Rate”). The Default Rate shall continue to apply
whether or not judgment shall be entered on this Note. Both the Late Charge and
the Default Rate are imposed as liquidated damages for the purpose of defraying
the Bank’s expenses incident to the handling of delinquent payments, but are in
addition to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.

 

6.            Prepayment. The indebtedness evidenced by this Note may be prepaid
in whole or in part at any time without penalty.

 

7.            Increased Costs; Yield Protection. On written demand, together
with written evidence of the justification therefor, the Borrower agrees to pay
the Bank all direct costs incurred, any losses suffered or payments made by the
Bank as a result of any Change in Law (hereinafter defined), imposing any
reserve, deposit, allocation of capital or similar requirement (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) on the Bank, its holding company or any of their respective
assets relative to the Facility. “Change in Law” means the occurrence, after the
date of this Agreement, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any governmental authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any governmental authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

8.            Other Loan Documents. This Note is issued in connection with a
Loan Agreement between the Borrower and the Bank, dated on or before the date
hereof, and the other agreements and documents executed and/or delivered in
connection therewith or referred to therein, the terms of which are incorporated
herein by reference (as amended, modified or renewed from time to time,
collectively the “Loan Documents”), and is secured by the property (if any)
described in the Loan Documents and by such other collateral as previously may
have been or may in the future be granted to the Bank to secure this Note.

 



-3-

 

 

9.            Events of Default. The occurrence of any of the following events
will be deemed to be an “Event of Default” under this Note: (i) the nonpayment
of any principal, interest or other indebtedness under this Note when due; (ii)
the occurrence of any event of default or any default, or any Obligor’s failure
to observe or perform any covenant or other agreement, under or contained in any
Loan Document or any other document now or in the future evidencing or securing
any debt, liability or obligation of any Obligor to the Bank; provided, however,
that, no such failure to observe or perform any such covenant or agreement
(excluding financing covenants, financial reporting covenants, and negative
covenants) shall constitute an Event of Default unless such failure continues
for a period of 30 days after the earlier to occur of (a) the date when any
Obligor becomes aware of such failure, and (b) the date when the Bank gives
written notice to the Borrower of such failure; (iii) the filing by or against
any Obligor of any proceeding in bankruptcy, receivership, insolvency,
reorganization, liquidation, conservatorship or similar proceeding (and, in the
case of any such proceeding instituted against any Obligor, such proceeding is
not dismissed or stayed within 30 days of the commencement thereof, provided
that the Bank shall not be obligated to advance additional funds hereunder
during such period); (iv) any assignment by any Obligor for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of any Obligor held by or deposited with the
Bank; (v) a default with respect to any other indebtedness of any Obligor for
borrowed money, if the effect of such default is to cause or permit the
acceleration of such debt; (vi) the commencement of any foreclosure or
forfeiture proceeding, execution or attachment against any collateral securing
the obligations of any Obligor to the Bank; (vii) the entry of one or more final
judgments against any Obligor in excess of $100,000.00 individually or in the
aggregate and the failure of such Obligor to discharge the judgments within ten
(10) days of the entry thereof; (viii) any change in any Obligor’s business,
assets, operations, financial condition or results of operations that has or
could reasonably be expected to have any material adverse effect on any Obligor;
(ix) any Obligor ceases doing business as a going concern; (x) any
representation or warranty made by any Obligor to the Bank in any Loan Document
or any other documents now or in the future evidencing or securing the
obligations of any Obligor to the Bank, is false, erroneous or misleading in any
material respect; (xi) if this Note or any guarantee executed by any Obligor is
secured, the failure of any Obligor to provide the Bank with additional
collateral if in the Bank’s reasonable opinion at any time or times, the market
value of any of the collateral securing this Note or any guarantee has
depreciated below that required pursuant to the Loan Documents or, if no
specific value is so required, then in an amount reasonably deemed material by
the Bank; (xii) the revocation or attempted revocation, in whole or in part, of
any guarantee by any Obligor; or (xiii) the death, incarceration, indictment or
legal incompetency of any individual Obligor or, if any Obligor is a partnership
or limited liability company, the death, incarceration, indictment or legal
incompetency of any individual general partner or member. As used herein, the
term “Obligor” means any Borrower and any guarantor of, or any pledgor,
mortgagor or other person or entity providing collateral support for, the
Borrower’s obligations to the Bank existing on the date of this Note or arising
in the future.

 

Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.

 

10.          Right of Setoff. In addition to all liens upon and rights of setoff
against the Borrower’s money, securities or other property given to the Bank by
law, the Bank shall have, with respect to the Borrower’s obligations to the Bank
under this Note and to the extent permitted by law, a contractual possessory
security interest in and a contractual right of setoff against, and the Borrower
hereby grants the Bank a security interest in, and hereby assigns, conveys,
delivers, pledges and transfers to the Bank, all of the Borrower’s right, title
and interest in and to, all of the Borrower’s deposits, moneys, securities and
other property now or hereafter in the possession of or on deposit with, or in
transit to, the Bank or any other direct or indirect subsidiary of The PNC
Financial Services Group, Inc., whether held in a general or special account or
deposit, whether held jointly with someone else, or whether held for safekeeping
or otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.

 



-4-

 

 

11.          Anti-Money Laundering/International Trade Law Compliance. The
Borrower represents and warrants to the Bank, as of the date of this Note, the
date of each advance of proceeds under the Facility, the date of any renewal,
extension or modification of the Facility, and at all times until the Facility
has been terminated and all amounts thereunder have been indefeasibly paid in
full, that: (a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of
its assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person; or (iii) does business in or with, or derives any of its
operating income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority; (b) the proceeds of the Facility
will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (c) the funds used to repay the Facility are not derived
from any unlawful activity; and (d) each Covered Entity is in compliance with,
and no Covered Entity engages in any dealings or transactions prohibited by, any
laws of the United States, including but not limited to any Anti-Terrorism Laws.
Borrower covenants and agrees that it shall immediately notify the Bank in
writing upon the occurrence of a Reportable Compliance Event.

 

As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

 

12.          Indemnity. The Borrower agrees to indemnify each of the Bank, each
legal entity, if any, who controls, is controlled by or is under common control
with the Bank, and each of their respective directors, officers and employees
(the “Indemnified Parties”), and to defend and hold each Indemnified Party
harmless from and against any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Borrower), in connection with or arising out of or relating to the matters
referred to in this Note or in the other Loan Documents or the use of any
advance hereunder, whether (a) arising from or incurred in connection with any
breach of a representation, warranty or covenant by the Borrower, or (b) arising
out of or resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses solely
attributable to an Indemnified Party's gross negligence or willful misconduct.
The indemnity agreement contained in this Section shall survive the termination
of this Note, payment of any advance hereunder and the assignment of any rights
hereunder. The Borrower may participate at its expense in the defense of any
such action or claim.

 



-5-

 

 

13.          Miscellaneous. All notices, demands, requests, consents, approvals
and other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests) and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this paragraph. No delay or omission
on the Bank’s part to exercise any right or power arising hereunder will impair
any such right or power or be considered a waiver of any such right or power,
nor will the Bank’s action or inaction impair any such right or power. The
Bank’s rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Bank may have under other agreements, at law
or in equity. No modification, amendment or waiver of, or consent to any
departure by the Borrower from, any provision of this Note will be effective
unless made in a writing signed by the Bank, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Notwithstanding the foregoing, the Bank may modify this Note for the
purposes of completing missing content or correcting erroneous content, without
the need for a written amendment, provided that the Bank shall send a copy of
any such modification to the Borrower (which notice may be given by electronic
mail). The Borrower agrees to pay on demand, to the extent permitted by law, all
costs and expenses incurred by the Bank in the enforcement of its rights in this
Note and in any security therefor, including without limitation reasonable fees
and expenses of the Bank’s counsel. If any provision of this Note is found to be
invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect. The Borrower and
all other makers and indorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Borrower also waives
all defenses based on suretyship or impairment of collateral. If this Note is
executed by more than one Borrower, the obligations of such persons or entities
hereunder will be joint and several. This Note shall bind the Borrower and its
heirs, executors, administrators, successors and assigns, and the benefits
hereof shall inure to the benefit of the Bank and its successors and assigns;
provided, however, that the Borrower may not assign this Note in whole or in
part without the Bank’s written consent and the Bank at any time may assign this
Note in whole or in part.

 

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located. This
Note will be interpreted and the rights and liabilities of the Bank and the
Borrower determined in accordance with the laws of the State where the Bank’s
office indicated above is located, excluding its conflict of laws rules. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

 

14.          Commercial Purpose. The Borrower represents that the indebtedness
evidenced by this Note is being incurred by the Borrower solely for the purpose
of acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.

 

15.          USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

 



-6-

 

 

16.          Authorization to Obtain Credit Reports. By signing below, each
Borrower who is an individual provides written authorization to the Bank or its
designee (and any assignee or potential assignee hereof) to obtain the
Borrower’s personal credit profile from one or more national credit bureaus.
Such authorization shall extend to obtaining a credit profile in considering
this Note and subsequently for the purposes of update, renewal or extension of
such credit or additional credit and for reviewing or collecting the resulting
account.

 

17.          Depository. The Borrower will establish and maintain with the Bank
the Borrower’s primary depository accounts. If the Borrower fails to establish
and/or maintain its primary depository accounts with the Bank, the Bank may, at
its option, upon thirty (30) days notice to the Borrower, increase the interest
rate payable by the Borrower under this Note by up to 1.00 percentage points
(1.00%). The Bank’s right to increase the interest rate pursuant to this
paragraph shall be in addition to any other rights or remedies the Bank may have
under this Note, all of which are hereby reserved, and shall not constitute a
waiver, release or limitation upon the Bank’s exercise of any such rights or
remedies.

 

18.          Dispute Resolution.

 

(a)          Arbitration of Disputes. The Borrower and the Bank shall submit any
and all disputes arising out of or relating to this Note or the breach thereof
(a “Dispute”) to binding arbitration pursuant to and in accordance with the AAA
Commercial Arbitration Rules and, where applicable, the Supplementary Rules for
Large, Complex Commercial Disputes, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Such
arbitration shall be conducted in a mutually acceptable location. The procedures
specified herein shall be the sole and exclusive procedures for the resolution
of Disputes; provided, however, that the Borrower or the Bank may seek
provisional or ancillary remedies, such as preliminary injunctive relief, from a
court having jurisdiction, before, during or after the pendency of any
arbitration proceeding. The institution and maintenance of any action for such
judicial relief, or pursuit of provisional or ancillary remedies, shall not
constitute a waiver of the right or obligation of any party to submit any claim
or dispute to arbitration. Nothing herein shall in any way limit or modify any
remedies available to the Bank under the Loan Documents or otherwise at law or
in equity.

 

(b)         Motion Practice. In any arbitration hereunder, the arbitrator(s)
shall decide any pre-hearing motions which are substantially similar to
pre-hearing motions to dismiss for failure to state a claim or motions for
summary adjudication.

 

(c)          Discovery. Discovery shall be limited to the pre-hearing exchange
of all documents which the Borrower and the Bank intend to introduce at the
hearing and any expert reports prepared by any expert who will testify at the
hearing.

 

(d)         Sequential Hearing Days. At the administrative conference conducted
by the AAA, the Borrower and the Bank and the AAA shall determine how to ensure
that the hearing is started and completed on sequential hearing days. Potential
arbitrators shall be informed of the anticipated length of the hearing and they
shall not be subject to appointment unless they agree to abide by the parties’
intent that, absent exigent circumstances, the hearing shall be conducted on
sequential days.

 

(e)          Award. The award of the arbitrator(s) shall be accompanied by a
statement of the reasons upon which such award is based.

 

(f)          Fees and Expenses. The Borrower and the Bank shall each bear
equally all fees and costs and expenses of the arbitration, and each shall bear
its own legal fees and expenses and the costs of its experts and witnesses;
provided, however, that if the arbitration panel shall award to a party
substantially all relief sought by such party, then, notwithstanding any
applicable governing law provisions, the other party shall pay all costs, fees
and expenses incurred by the prevailing party and such costs, fees and expenses
shall be included in such award.

 



-7-

 

 

(g)         Confidentiality of Disputes. The entire procedure shall be
confidential and none of the parties nor arbitrator(s) may disclose the
existence, content, or results of any arbitration hereunder without the written
consent of all parties to the Dispute, except (i) to the extent disclosure is
required to enforce any applicable arbitration award or may otherwise be
required by law and (ii) that either party may make such disclosures to its
regulators, auditors, accountants, attorneys and insurance representatives. No
conduct, statements, promises, offers, views, or opinions of any party involved
in an arbitration hereunder shall be discoverable or admissible for any purposes
in litigation or other proceedings involving the parties to the Dispute and
shall not be disclosed to anyone not an agent, employee, expert, witness, or
representative for any of such parties.

 

The Borrower acknowledges that it has read and understood all the provisions of
this Note, and has been advised by counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

 

WITNESS / ATTEST:   CHARLES & COLVARD, LTD.                                 /s/
Kyle S. Macemore   By: /s/ Randall N. McCullough         (SEAL)   Print Name:
Kyle S. Macemore     Randall N. McCullough   Title: Senior Vice President and
Chief Financial Officer     President and Chief Executive Officer   (Include
title only if an officer of entity signing to the right)        

 

-8-

